         Case 1:17-cv-00181-LAP Document 67 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



SUHAIL LAUREANO, individually
and as Administrator of the                     17 Civ. 181 (LAP)
Estate of Eliezer Lopez,
                                                       ORDER
                   Plaintiff,

    -versus-

THE CITY OF NEW YORK and LUIS
LINARES,

                   DefendantS.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The parties shall appear for a final pre-trial conference

on November 9, 2020 at 10:00 a.m.


SO ORDERED.

Dated:    July 2, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
